Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“creating, in the data exchange, a listing referencing data of a first database of a plurality of databases, wherein the listing comprises access controls and a data share associated with a first user, the access controls comprising controls on access to the data share by a second user; 
adding the listing to a catalog comprising one or more selectable listings; and 
in response to receiving a request from the second user to access the listing from the catalog:
filtering, by a hardware processor, the data of the first database based on the access controls of the listing to generate filtered data of the data of the first database; 
creating a reference database comprising additional data from a second database and a reference to the filtered data that was filtered from the data of the first database, the reference database comprising a secure database view supporting database operations to the filtered data using the reference to the filtered data within the first database and the additional data from the second database, wherein the secure database view is provided by a secure join operation between the filtered data within the first database and the second database; and 
adding a reference to the reference database to a set of consumed data shares associated with the second user.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/WILSON LEE/               Primary Examiner, Art Unit 2152